


Exhibit 10.1








          


WISCONSIN ENERGY CORPORATION
OMNIBUS STOCK INCENTIVE PLAN
Amended and Restated Effective as of May 5, 2011


    



--------------------------------------------------------------------------------




WISCONSIN ENERGY CORPORATION
OMNIBUS STOCK INCENTIVE PLAN
Table of Contents
1.
Purpose
1
 
 
 
2.
Administration
1
 
 
 
3.
Eligibility
1
 
 
 
4.
Benefits
2
 
 
 
5.
Shares Reserved
2
 
 
 
6.
Stock Options
3
 
 
 
7.
Stock Appreciation Rights
3
 
 
 
8.
Stock Awards
4
 
 
 
9.
Performance Units
4
 
 
 
10.
Restricted Stock Units
4
 
 
 
11.
Dividend Equivalents
5
 
 
 
12.
Performance Goals; Compliance with Code Section 162(m)
5
 
 
 
13.
Non-transferability
7
 
 
 
14.
Change in Control
7
 
 
 
15.
Award Agreements; Other Provisions
8
 
 
 
16.
Settlement of Benefits; Compliance with Section 409A
8
 
 
 
17.
Fair Market Value
10
 
 
 
18.
Adjustment Provisions
11
 
 
 
19.
Taxes
11
 
 
 
20.
Term of Program; Modification or Cancellation of Benefits
12
 
 
 
21.
Amendment or Termination of Plan
12
 
 
 
22.
Shareholder Approval
12
 
 
 
23.
Clawback
12

--------------------------------------------------------------------------------




WISCONSIN ENERGY CORPORATION
OMNIBUS STOCK INCENTIVE PLAN
1.Purpose. The Wisconsin Energy Corporation Omnibus Stock Incentive Plan (the
“Plan”) was originally established effective as of December 15, 1993 and most
recently amended effective as of January 1, 2008 (the “2008 Restatement”). The
purpose of the Plan is to enable Wisconsin Energy Corporation (the “Company”) to
offer directors, officers and key employees of the Company and its subsidiaries
performance-based incentives and other equity interests in the Company, thereby
attracting, retaining and rewarding such individuals and strengthening the
mutuality of interest between such individuals and the Company's shareholders.
The Plan is hereby amended and restated effective as of May 5, 2011, in order to
increase the number of shares of common stock available for benefits, and make
other changes in the administration of the Plan.
2.Administration. The Plan shall be administered by a committee (the
“Committee”) which shall be the Compensation Committee of the Board of Directors
or another committee consisting of not less than two directors of the Company
appointed by the Board of Directors who are not employees. It is intended that
the Committee members shall, at all times, qualify as “non-employee” directors
within the meaning of Securities and Exchange Commission Regulation Section
240.16b-3 and as “outside directors” within the meaning of Section 162(m) of the
Internal Revenue Code, as amended (the “Code”). However, the failure to so
qualify shall not affect the validity of any actions taken by the Committee in
accordance with the provisions of the Plan. If for any reason the Committee does
not qualify to administer the Plan, the Board of Directors may appoint a new
Committee so as to comply. If, at any time, one or more members of the Committee
is not an “outside director” within the meaning of Section 162(m) of the Code,
then all determinations made pursuant to paragraph 12 with respect to a benefit
that is intended to qualify for the performance-based exception to Section
162(m) shall be made by a subcommittee of the Committee consisting of all
members who are outside directors, and such subcommittee shall constitute the
Committee for all purposes hereof. The Committee shall have full authority to
select the persons to whom benefits are granted, to determine the terms and
conditions of all benefits and of award agreements, to approve any modifications
to the terms and conditions of any outstanding benefit, to make all adjustments
and determinations provided for in the Plan, and to interpret and construe all
terms of the Plan and of any award agreement. All determinations made by the
Committee in the administration of the Plan and the benefits granted hereunder
shall be final, conclusive and binding on all parties. The Committee may specify
the number of benefits to be granted to a group of key employees (other than
officers subject to Section 16 of the Exchange Act), and the terms and
conditions of such benefits, and delegate to the Chief Executive Officer, or any
other officer of the Company, the authority to determine how such benefits shall
be allocated among the key employees, and any benefit so granted to a key
employee shall be considered to have been approved by the Committee for all
purposes of the Plan.
3.Eligibility. Benefits under the Plan shall be granted only to directors,
officers and key employees of the Company and its subsidiaries selected
initially and from time-to-time thereafter by the Committee on the basis of the
special importance of their services in the management, development and
operations of the Company and its subsidiaries.

1

--------------------------------------------------------------------------------




4.Benefits. The benefits awarded under the Plan shall consist of (a) stock
options, (b) stock appreciation rights, (c) stock awards, (d) performance units,
(e) restricted stock units, and (f) dividend equivalents, as the Committee, in
its discretion, determines.
5.Shares Reserved.
(a)Subject to adjustment pursuant to paragraph 18, there is hereby reserved for
issuance under the Plan an aggregate of 16,500,000 shares of common stock of the
Company, plus the number of shares authorized for issuance under the 2008
Restatement that either are not reserved for issuance pursuant to benefits
outstanding on the date on which this amendment and restatement of the Plan is
approved by the shareholders pursuant to paragraph 22, or are reserved for
issuance pursuant to a benefit that subsequently lapses, expires, terminates or
is cancelled or are subsequently reacquired as described below. Shares reserved
for issuance may be authorized but unissued, treasury, or repurchased shares.
(b)The number of shares available for issuance shall be reduced by (i) the
number of shares subject to each option or stand-alone stock appreciation right
(defined in paragraph 7) granted, and by (ii) 4.23 multiplied by the number of
shares issued under all other awards except options and stock appreciation
rights, or the number reserved for issuance pursuant to a grant of restricted
stock units or performance units (other than benefits made pursuant to the 2008
Restatement).
(c)If there is a lapse, expiration, termination or cancellation of any benefit
prior to the issuance of shares thereunder or if shares are issued and
thereafter are reacquired by the Company pursuant to rights reserved upon
issuance thereof, those shares may again be used for new benefits under this
Plan; provided that, in the case of a lapse, expiration, termination or
cancellation of a stock award, or award of restricted stock units, not made
pursuant to the 2008 Restatement, the number of shares that may be used for new
benefits shall be the same number by which the number of available shares was
reduced when the benefit was granted taking into account the 4.23 multiplier. In
addition, shares that are not issued or are reacquired because the Committee
elects to settle a benefit in cash, or a number of shares of stock are used to
pay the exercise price or tax withholding obligation on a benefit, shall not
again be available for new benefits.
(d)No participant may receive benefits in any calendar year during the term of
the Plan in excess of the limits set forth below (each of which limits shall be
applied separately).
(i)In the case of options and stand-alone stock appreciation rights, benefits
covering a maximum of 750,000 shares; and
(ii)In the case of stock awards, performance units and restricted stock units,
750,000 shares (determined prior to application of the 4.23 multiplier).
In the case of a performance-based award that provides for a target number of
shares and also provides that a larger number of shares (not exceeding twice the
target) may be granted if the performance criteria are exceeded, the limits set
forth above shall be based

2

--------------------------------------------------------------------------------




on the target award, provided that for purposes of paragraph 5(b), the number of
shares available for issuance shall be reduced by the number of shares actually
issued.
6.Stock Options. Stock options shall consist of options to purchase shares of
common stock of the Company and shall be either incentive stock options or
non‑qualified stock options as determined by the Committee and as specified in
the applicable award agreement. If the award agreement does not specify, the
stock option shall be considered non-qualified. The option price shall be not
less than 100% of the fair market value of the shares on the date the stock
option is granted (or 110% of fair market value in the case of an incentive
stock option granted to a 10% shareholder as defined in Section 422(b)(6) of the
Code) and the price may be paid by check or, in the discretion of the Committee,
by means of tendering, either directly or by attestation, shares of common stock
of the Company then owned by the participant, by reducing the number of shares
delivered upon exercise of the stock option, by broker-assisted cashless
exercise, or by any combination of the foregoing methods or any other method
consistent with applicable law that the Committee, in its sole discretion,
approves. Stock options shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Committee at grant
and set forth in the award agreement; provided, however, that except as
otherwise provided in paragraph 14 or 18, no stock option shall be exercisable
prior to six months after the stock option grant date nor later than ten years
(or five years in the case of an incentive stock option granted to a 10%
shareholder) after the grant date. The aggregate fair market value (determined
as of the time the stock option is granted) of the shares of common stock with
respect to which incentive stock options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company and
its subsidiaries) shall not exceed $100,000. If, as a result of any accelerated
vesting pursuant to an award agreement or as otherwise provided by the
Committee, the number of shares with respect to which incentive stock options
become exercisable during a year exceeds such limit, the stock options shall
constitute incentive stock options to the extent of such limit in the order
granted, and the excess shall be considered non-qualified options.
7.Stock Appreciation Rights. Stock appreciation rights may be granted either to
the holder of any stock option granted hereunder (a “tandem stock appreciation
right”) or to a participant separate from any stock options granted to such
participant (a “stand-alone stock appreciation right”) and shall be subject to
such terms and conditions consistent with the Plan as the Committee shall impose
from time to time, including the following:
(a)A tandem stock appreciation right may be granted with respect to a stock
option at the time of its grant or at any time thereafter up to six months prior
to the stock options expiration. Tandem stock appreciation rights will permit
the holder to surrender any related stock option or portion thereof which is
then exercisable and elect to receive in exchange therefor cash in an amount
equal to:
(i)The excess of the fair market value on the date of such election of one share
of common stock over the option price, multiplied by
(ii)The number of shares covered by such option or portion thereof which is so
surrendered.



3

--------------------------------------------------------------------------------




(b)Stand-alone stock appreciation rights shall be granted pursuant to an award
agreement that shall specify the exercise price (which shall not be less than
the fair market value of a share of stock on the grant date), and shall also
specify the time or times at which the stock appreciation right can be
exercised, subject to such additional terms and conditions to exercise as shall
be determined by the Committee at grant; provided, however, that except as
otherwise provided in paragraph 14 or 18, no stand-alone stock appreciation
right shall be exercisable prior to six months after the grant date nor later
than ten years after the grant date. Upon exercise of all or a portion of a
stand-alone stock appreciation right, the holder will be entitled to receive
cash in an amount equal to:
(i)The excess of the fair market value on the date of such election of one share
of common stock over the exercise price, multiplied by
(ii)The number of shares covered by such stock appreciation right or portion
thereof which is so exercised.
(c)The Committee shall have the discretion to satisfy a participant's right to
receive the amount of cash determined under paragraph (a) or (b) hereof in whole
or in part by the delivery of common stock of the Company valued as of the date
of the participant's election.
8.Stock Awards. Stock awards will consist of common stock transferred to
participants without other payment therefor as additional compensation for their
services to the Company or one of its subsidiaries. A stock award shall be
subject to such terms and conditions as the Committee determines appropriate
including, without limitation, restrictions on the sale or other disposition of
such shares, the right of the Company to reacquire such shares without payment
of consideration upon termination of the participant's employment within
specified periods and conditions requiring that the shares be earned in whole or
in part upon the achievement of performance goals established by the Committee
over a designated period of time.
9.Performance Units. Performance units shall consist of monetary units granted
to participants which may be earned in whole or in part if the Company achieves
certain performance goals established by the Committee over a designated period
of time. Each performance unit shall represent the conditional right of a
participant to receive a payment equal to fair market value of a share of common
stock on the settlement date, subject to satisfaction of such conditions as the
Committee shall specify.
10.Restricted Stock Units. Restricted stock units shall consist of the grant to
a participant of the right to receive upon the satisfaction of the conditions
specified by the Committee, a specified number of shares of common stock without
other payment therefor as additional compensation for the participants' services
to the Company or one of its subsidiaries. A restricted stock unit award shall
be subject to such terms and conditions as the Committee determines appropriate
that must be satisfied prior to the transfer of the stock including, without
limitation, continued employment through specified dates or the achievement of
performance goals established by the Committee.



4

--------------------------------------------------------------------------------




11.Dividend Equivalents. Dividend equivalents shall consist of the award to a
participant, in connection with the award of a stock option, stand-alone stock
appreciation right, performance unit or restricted stock unit, of a cash payment
equal to all or a portion of the dividends that the participant would have
received had the participant owned the number of shares of stock subject to the
benefit on the record date for dividends paid by the Company. Dividends
equivalents may be granted either at the same time the underlying benefit is
granted, or at any time while the benefit is outstanding, and shall be subject
to such terms and conditions as the Committee determines appropriate that must
be satisfied prior to the transfer of the stock including, without limitation,
continued employment through specified dates or the achievement of performance
goals established by the Committee; provided, however, that if the underlying
benefit is conditioned upon the achievement of performance goals, receipt of the
dividend equivalent payments shall be conditioned at least upon achievement of a
performance goal (which need not be the same goal), plus any additional
conditions that the Committee deems appropriate. Dividend equivalent payments
shall be paid at the times specified in the award agreement, which may be the
record date for payment of the dividend, the date on which the underlying
benefit either vests or is settled, or such other time or times as the Committee
determines provided that the time of payment satisfies the requirements of Code
Section 409A and the regulations thereunder. Notwithstanding the foregoing,
payment of dividend equivalents granted with respect to a stock option or
stand-alone stock appreciation right shall in no event be conditioned upon the
participant's exercise of the underlying option or stock appreciation right.
12.Performance Goals; Compliance with Code Section 162(m). Vesting or settlement
of any benefit may be conditioned upon the achievement of such performance goals
as the Committee determines, which may include, without limitation any one or
more of the following:
(i)Earnings per share
(ii)Net earnings;
(iii)Operating earnings;
(iv)Return measures on shareholder equity, including total shareholder return;
(v)Return on assets;
(vi)Cash flow;
(vii)Pre-tax earnings;
(viii)Sales;
(ix)Operating margin;
(x)Pre-tax margins;
(xi)Pre-tax or after-tax return on invested capital;
(xii)Pre-tax or after-tax return on equity;



5

--------------------------------------------------------------------------------




(xiii)Gross profit margin; or
(xiv)Stock price.
Each performance goal may be expressed on an absolute and/or relative basis and
may be expressed in terms of growth in or maintenance of a specified performance
goal, and may be based on or otherwise employ comparisons based on internal
targets, the past performance of the Company or any business unit thereof,
and/or the past or current performance of other companies. The award agreement
shall define the applicable performance goal, which definition may provide for
adjustments and may include or exclude items, including but not limited to:
realized investment gains and losses; other comprehensive income and accumulated
other comprehensive income; extraordinary, unusual or infrequent items; effects
of accounting changes, currency fluctuations, acquisitions, divestitures, or
financing activities; expenses for restructuring or productivity initiatives and
other non-operating items; provided, however, that except as otherwise provided
by the Committee, the meaning of any term used in a performance goal that has an
established definition under generally accepted accounting principles or
generally accepted auditing standards shall have such meaning.
In the case of a benefit (other than a stock option or stand-alone stock
appreciation right) that is intended to satisfy the requirements for the
exception to the limitation on deductibility under Section 162(m) of the Code
for performance-based compensation, the following shall apply:
(a)the performance goal shall be based solely upon one or more of the criteria
listed above and shall be established by the Committee not later than the 90th
day of the performance period (or within the first 25% of a performance period
of less than one year);
(b)that any adjustments to the performance goals for the benefit which is
designed to qualify for the performance-based exception to Section 162(m) shall
be provided for in the terms of the original award agreement and based upon
objectively determinable items so that a third party with knowledge of the
relevant performance results could calculate the amount of the benefit to be
paid to the participant;
(c)no amount shall be paid pursuant to a benefit intended to qualify for the
performance-based exception until the Committee has certified the extent to
which the applicable performance goal has been satisfied; and
(d)the Committee shall have no authority to increase the amount of any such
benefit.
For purposes of the preceding paragraph, any benefit that is based solely upon
one or more of the foregoing performance goals shall be presumed to be intended
to qualify for the performance-based exception unless otherwise provided in the
award agreement. Nothing contained herein shall be construed to prevent the
Committee from granting any benefit that does not satisfy the performance-based
exception to any participant, regardless of whether such Participant is or may
become subject to Section 162(m) of the Code. No benefits may be granted that
are intended to qualify for the performance-based exception (other than options
and stock appreciation rights) after the fifth annual shareholder meeting that
occurs after the meeting at which this restatement
 

6

--------------------------------------------------------------------------------




of the Plan is approved pursuant to paragraph 22 unless, prior to such date, the
provisions of this paragraph 12 are again approved by the shareholders.
13.Non-transferability. Incentive stock options, nonqualified stock options and
other benefits granted under this Plan shall not be transferable for value or
consideration other than by will or the laws of descent and distribution and
each stock option and stock appreciation right shall be exercisable during the
participant's lifetime only by the participant or the participant's guardian or
legal representative.
14.Change in Control. In the event of a change in control of the Company, all
outstanding stock options and stock appreciation rights shall become immediately
exercisable and all other benefits shall immediately vest with all performance
goals deemed fully achieved. For these purposes, a “change in control” shall be
deemed to have occurred if the event set forth in any one of the following
subparagraphs shall have occurred:
(a)any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or
(b)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two‑thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(c)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation immediately following which the directors of the
Company immediately prior to such merger or consolidation continue to constitute
at least a majority of the board of directors of the Company, the surviving
entity or any parent thereof or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities; or
(d)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related



7

--------------------------------------------------------------------------------




agreements) for the sale or disposition by the Company of all or substantially
all of the Company's assets, disregarding any sale or disposition to a company
at least a majority of the directors of which were directors of the Company
immediately prior to such sale or disposition.
For purposes of this “change of control” definition, the following terms shall
have the meaning set forth below:
“Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.
15.Award Agreements; Other Provisions. The terms and conditions of any benefit
shall be set forth in an award agreement, which may also include such other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including such provisions
as may be required to comply with federal or state securities laws and stock
exchange requirements and understandings or conditions as to the participant's
employment.
16.Settlement of Benefits; Compliance with Section 409A.
(a)All benefits shall be settled by the transfer of cash or stock, as the
Committee determines, regardless of the method set forth in the award agreement,
upon exercise or at such other time or times as set forth in the award
agreement. Anything else contained in this Plan or an award agreement to the
contrary notwithstanding, the Committee may settle any benefit by the transfer
either of cash, of shares of common stock with an equivalent fair market value,
or a combination of cash and stock, and the manner of settlement shall not
affect the original characterization of the benefit, except that a transfer of
stock in settlement of performance units or dividend equivalents originally
designated to be settled in cash shall reduce the number of shares of stock
available for issuance under the Plan.
(b)It is the Company's intent that any benefits granted under this Plan be
structured to be exempt from Section 409A of the Code, including all Treasury
Regulations and other guidance issuance pursuant thereto or to comply with the
requirements of deferred compensation subject to Section 409A. To the extent any
benefit under this Plan constitutes deferred compensation as defined in Section
409A (a “409A award”), the rules of this paragraph 16 shall apply to the extent
required by Section 409A,

8

--------------------------------------------------------------------------------




notwithstanding any provision of the Plan or any award agreement to the
contrary. For purposes of this paragraph 16, a benefit shall constitute a 409A
award only if and to the extent either
(i) it is a benefit (other than a stock option, stand-alone stock appreciation
right, or stock award) that is not subject to a substantial risk of forfeiture
as defined in Section 409A (by reason of the participant having attained
eligibility for retirement under an award agreement or employment agreement,
having a definition of resignation for good reason in an employment agreement
that is inconsistent with Section 409A, or otherwise), and the settlement of
such benefit by the taxable payment of cash, stock or other property to the
participant either actually occurs after the later of March 15 of the calendar
year following the year in which the benefit ceases to be subject to a
substantial risk of forfeiture (the “409A required payment date”), or the terms
of the Plan or the benefit provide for the benefit to be settled after such
date, or upon or after the occurrence of any event, that will or may occur later
than the 409A required payment date; or
(ii)the Committee determines in good faith that the benefit is a 409A award.
(c)If any amount becomes payable under any 409A award by reason of a
participant's termination of employment, and such participant incurs a
termination of employment as defined by the Plan or the benefit that is not a
“separation from service,” as defined by Section 409A, then the participant's
right to such payment, to the extent not already vested, shall be fully vested
on the date of the termination of employment, but payment shall be deferred
until the earliest of (i) the date the participant incurs a separation from
service (or six months thereafter to the extent required by paragraph 16(e),
(ii) the date that a “change in control event” with respect to the participant
occurs as defined in Section 409A, (iii) the participant's death, and (iv) if
the terms of the benefit provide for payment upon a specific vesting date, such
vesting date. In such case, the Plan and benefit shall be construed as if
“termination of employment” meant “separation from service.” The Committee shall
not exercise its discretion under the Plan in a manner inconsistent with the
foregoing provisions.
(d)If any amount becomes payable under any 409A award by reason of a Change in
Control, and a Change in Control occurs as defined by the Plan or the award
agreement that is not a “change in control event” with respect to such
participant, as defined by Section 409A, then the participant's right to such
payment, to the extent not already vested, shall be fully vested on the date of
the Change in Control, and the amount of such payment shall be determined as of
such date, but payment shall be deferred until the earliest of (i) the date on
which a change in control event occurs with respect to the participant, (ii) the
date on which the participant incurs a separation from service (or six months
thereafter to the extent required by paragraph 16(e), (iii) the participant's
death, and (iv) if the terms of the benefit provide for payment upon a specific
vesting date, such vesting date.
(e)No amount that becomes payable under any 409A award by reason of a
participant's separation from service will be made to a participant who is a
“specified



9

--------------------------------------------------------------------------------




employee” (as defined by Section 409A) until the earlier of: (i) the first day
following the sixth month anniversary of the participant's separation from
service, or (ii) the participant's date of death.
(f)To the extent that payment of any amount is required to be deferred to a
specific date (the “409A deferral date”) by reason of Section 409A, all amounts
that would otherwise have been paid prior to the 409A deferral date shall be
paid in a single lump sum on the first business day following the 409A deferral
date, and the Committee may, in its sole discretion (but shall in no event be
required to) permit an earlier payment to a participant to the extent necessary
to alleviate a “severe financial hardship” resulting from an “unforeseeable
emergency”, as defined in Section 409A.
(g)For purposes of Section 409A, each “payment” (as defined by Section 409A)
made under this Plan with respect to a 409A award shall be considered a
“separate payment” for purposes of Section 409A.
(h)Any payment with respect to a 409A award that becomes payable upon a
specified vesting date, as defined in the Plan or benefit, shall be paid as soon
as practical after such vesting date, but not later than the last day of the
calendar year in which the vesting date occurs (or, if later, the fifteenth day
of the third month after the month that includes the vesting date).
(i)No participant shall have any right to defer the amount received upon
exercise of a stock option or stock appreciation right. To the extent a
participant is entitled to elect to defer the amount received upon settlement of
any other benefit to a non-qualified deferred compensation plan maintained by
the Company, such deferral shall be elected and administered in accordance with
Section 409A, and the right to defer shall be disregarded for purposes of
applying the short-term deferral rules to payments made under benefits granted
hereunder, as provided under in Treasury Regulation Section 1.409A-1(b)(4).
(j)The Committee shall use commercially reasonable efforts to administer this
Plan and each benefit in a manner that is consistent with Section 409A.
Notwithstanding the foregoing, if any benefit granted under this Plan would fail
to meet the requirements of Section 409A with respect to such benefit, then such
benefit shall remain in effect and be subject to taxation in accordance with
Section 409A. Neither the Company nor any member of the Committee shall have any
liability for any tax imposed on a participant by Section 409A, and if any tax
is imposed on the participant, the participant shall have no recourse against
the Company or any member of the Committee for payment of any such tax.
17.Fair Market Value. The fair market value of the Company's common stock at any
time shall be determined on the basis of the trading price of the stock in such
manner as the Committee may deem equitable or as required by applicable law or
regulation which shall include regulations regarding the determination of fair
market value promulgated under Code Section 409A.



10

--------------------------------------------------------------------------------




18.Adjustment Provisions.
(a)If the Company shall at any time take any action that changes, or could
change, the number of issued shares of common stock or the value of the
outstanding stock (including, without limitation, by reason of a stock dividend,
recapitalization, reclassification, issuance of Stock, issuance of rights to
purchase Stock, extraordinary cash dividend, issuance of securities convertible
into or exchangeable for Stock, merger, consolidation, stock split, reverse
stock split, spin-off, combination, exchange or conversion of shares, or any
other similar type of event), the Committee shall make such adjustments to the
number of shares available for issuance of benefits, and to the terms of
outstanding benefits, as it may in its sole discretion determine to be
appropriate and equitable to prevent any increase or decrease in the value of
benefits, including without limitation changes in the (i) number and kind of
shares of stock or other property (including cash) that may thereafter be issued
in settlement of a benefit, including outstanding benefits, (ii) exercise price,
grant price, or purchase price relating to any benefit; provided that, with
respect to stock options or stock appreciation rights, such adjustment shall be
made in accordance with Section 424(h) of the Code, as revised in accordance
with Section 409A of the Code; (iii) performance goals, and (iv) individual
limitations applicable to benefits.
(b)Notwithstanding any other provision of this Plan, and without affecting the
number of shares reserved or available hereunder, the Board of Directors may
authorize the issuance or assumption of benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.
(c)In the event of any merger, consolidation or reorganization of the Company
with any other corporation, if the Company will not be the surviving entity, the
Committee may either provide for there to be substituted, on an equitable basis
as determined by the Committee, for each share of common stock then reserved for
issuance under the Plan and for each share of common stock then subject to a
benefit granted under the Plan, the number and kind of shares of stock, other
securities, cash or other property to which holders of common stock of the
Company will be entitled pursuant to the transaction; or may provide for each
outstanding benefit to be fully vested and for there to be paid to the holder
thereof the value in cash of the benefit as established by the terms of such
transaction in full settlement of the participant's rights under the benefit;
provided that, in the case of a stock option or stand-alone stock appreciation
right, the amount paid shall be equal to the fair market value, as so determined
of the value of the stock subject to the benefit over the exercise price of the
benefit, and if the fair market value does not exceed the exercise price the
stock option or stock appreciation right may be cancelled without payment of
additional compensation.
19.Taxes. The Company shall be entitled to withhold the amount of any tax
attributable to any shares deliverable under the Plan after giving the person
entitled to receive the shares notice as far in advance as practicable and the
Company may defer making delivery as to any benefit if any such tax is payable
until indemnified to its satisfaction. The Committee may, in its discretion and
subject to rules which it may adopt, permit a participant to pay all or a
portion of

11

--------------------------------------------------------------------------------




the taxes arising in connection with any benefit under the Plan by electing to
have the Company withhold shares of common stock from the shares otherwise
deliverable to the participant, having a fair market value equal to the amount
to be withheld.
20.Term of Program; Amendment, Modification or Cancellation of Benefits. No
benefit shall be granted more than ten years after the date of the approval of
the amendments to this Plan by the shareholders of the Company as presented for
approval at the 2011 annual meeting or any adjournment thereof. The terms and
conditions applicable to any benefits granted prior to such date may at any time
be amended, modified or canceled by the Committee, or the Committee may waive
any conditions to the vesting or settlement of any such benefits; provided that,
except as otherwise provided in this Plan or an award agreement, or as the
Committee determines to be necessary to satisfy any applicable law (including
Section 409A of the Code), the Committee shall not cancel any outstanding
benefit, or amend or modify any outstanding benefit, in a manner that is
materially adverse to the participant to whom such benefit was granted without
the prior written consent of the participant. However, the Company will not
reduce the exercise price of outstanding options or cancel outstanding options
and grant replacement options having a lower exercise price without the approval
of the Company's shareholders. Adjustments pursuant to paragraph 18 shall not be
subject to the foregoing limits of this paragraph 20.
21.Amendment or Termination of Plan. The Board of Directors may, at any time,
amend or terminate the Plan, provided that (i) no such action may adversely
affect any outstanding benefit previously awarded, in the absence of written
consent by the participant, except for amendments that the Board of Directors
determines to be necessary to satisfy any applicable law (including Section 409A
of the Code), and (ii) adjustments pursuant to paragraph 18 shall not be subject
to the foregoing limit of this paragraph 21. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding options or stock appreciation rights or
cancel outstanding options or stock appreciation rights in exchange for cash,
other awards or options or stock appreciation rights with an exercise price that
is less than the exercise price of the original options or stock appreciation
rights without stockholder approval.
22.Shareholder Approval. This amendment and restatement of the Plan was adopted
by the Board of Directors on January 20, 2011, subject to shareholder approval
at the annual meeting to be held in 2011, and no benefits shall be granted under
this Plan that could not have been granted under the 2008 Restatement until such
approval is obtained. If shareholder approval is not obtained at the 2011 annual
meeting or any adjournment thereof, this amendment and restatement shall be null
and void; provided that in such event all outstanding benefits made pursuant to
the 2008 Restatement shall remain in effect in accordance with their terms.
Shareholder approval of amendments to the Plan shall be obtained if required
pursuant to securities laws or exchange requirements on which the Company's
stock is listed.
23.Clawback. As determined appropriate by the Committee, any benefit awarded
under the Plan to an officer subject to Section 16 of the Exchange Act may
include provisions requiring its forfeiture (regardless of whether or not the
benefit is otherwise vested) and/or recoupment by any

12

--------------------------------------------------------------------------------




method determined appropriate by the Committee, including but not limited to
offset against other benefits under the Plan, if such benefit or any portion
thereof is determined to be an Excess Award. For purposes of this section, an
'Excess Award' shall mean all or any portion of a benefit granted under the Plan
that the Committee determines, in its sole discretion, either (A) was granted,
vested and/or settled based on the financial results that were subsequently
restated in any material respect due to conduct by the participant that the
independent directors of the Board of Directors or a committee of such board
determine, in their sole discretion, was knowing, intentionally fraudulent or
illegal, (B) the value of such benefit was affected by the financial results
that were subsequently restated in any material respect as provided in (A), or a
forfeiture or recoupment is otherwise required by any provision of applicable
law or exchange listing requirements.





13